DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9794594; 10075736; 10602189; and 10972757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 13-28 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for the allowance of claims 13-28 and 31 is substantially the same as reasons given for the allowance of claims in the parent applications of this application.
New claim 31 is directed to a “transmission method” wherein a bitstream is obtained and transmitted, the bitstream being “generated by performing” certain steps.  These steps are taken to limit the claim, whose scope therefore requires performance of all steps by which the bitstream is generated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong Choi on 20 May 2022.
The application has been amended as follows: 

30. (Canceled)

31. (New) A transmission method of data for an image, the transmission method comprising:
obtaining a bitstream generated by performing determining a NAL unit type of a leading picture as one of NAL unit types, wherein the leading picture precedes an associated random access point picture in output order, generating NAL unit type information based on the determined NAL unit type, deriving a temporal identifier (ID) of the leading picture, generating temporal ID information based on the derived temporal ID, configuring a reference picture set, including RefPicSetStCurrBefore, RefPicSetStCurrAfter and RefPicSetLtCurr, for inter prediction with regard to a picture which follows the leading picture in decoding order, based on the NAL unit type and the temporal ID of the leading picture, deriving prediction samples by performing the inter prediction on a current block in the picture based on the reference picture set, generating residual information based on the prediction samples and encoding image information including the NAL unit type information, the temporal ID information and the residual information, to generate a bitstream; and
transmitting the data comprising the bitstream,
wherein the NAL unit types includes a first NAL unit type representing referenced decodable leading picture, a second NAL unit type representing non-referenced decodable leading picture, a third NAL unit type representing referenced skipped leading picture, and a fourth NAL unit type representing non-referenced skipped leading picture,
wherein the leading picture with the second NAL unit type or the leading picture with the fourth NAL unit type is not included in any of the RefPicSetStCurrBefore, the RefPicSetStCurrAfter and the RefPicSetLtCurr of the picture with a same value of the temporal ID.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423